Case: 17-13209    Date Filed: 05/16/2018    Page: 1 of 5


                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-13209
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:15-cr-00351-WSD-JSA-4



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

versus

ADAM SMITH,
a.k.a. Scrap,
a.k.a. Scrappy,

                                                 Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (May 16, 2018)

Before WILLIAM PRYOR, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-13209     Date Filed: 05/16/2018   Page: 2 of 5


      Adam Smith pled guilty to one count of conspiracy to possess with intent to

distribute methamphetamine and marijuana, in violation of 21 U.S.C.

§§ 841(b)(1)(C), (D) & 846. The district court imposed a sentence of 107 months’

imprisonment, which fell within the advisory guideline range of 100–125 months.

The district court further ordered that 40 months of Mr. Smith’s sentence would be

served concurrently with his imprisonment on state charges. Mr. Smith now

appeals the procedural reasonableness of his sentence. After careful review, we

affirm.

                                          I

      We ordinarily review the procedural reasonableness of a sentence for abuse

of discretion. See United State v. Barrington, 648 F.3d 1178, 1194 (11th Cir.

2011). In this case, however, Mr. Smith made only a general objection to the

“imposition of sentence just to preserve any rights.” This failed to indicate an

objection to the procedural reasonableness of the sentence. See United States v.

Massey, 443 F.3d 814, 819 (11th Cir. 2006) (“When the statement is not clear

enough to inform the district court of the legal basis for the objection, we have held

that the objection is not properly preserved.”). Therefore, we review only for plain

error. See United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). We

may correct a plain error only when (1) an error has occurred, (2) the error was

plain, (3) the error affected substantial rights, and (4) the error seriously affected


                                          2
              Case: 17-13209     Date Filed: 05/16/2018   Page: 3 of 5


the fairness, integrity, or public reputation of judicial proceedings. See United

States v. Gonzalez, 834 F.3d 1206, 1218 (11th Cir. 2016).

                                         II

      A district court commits procedural error when it “fail[s] to calculate (or

improperly calculate[es]) the Guidelines range, treat[s] the Guidelines as

mandatory, fail[s] to consider the § 3553(a) factors, select[s] a sentence based on

clearly erroneous facts, or fail[s] to adequately explain the chosen sentence.” Gall

v. United States, 552 U.S. 38, 51 (2007). Mr. Smith argues that the district court

committed procedural error by failing to consider the factors set forth in 18 U.S.C.

§ 3553(a). Our review reveals no error, much less plain error.

      When explaining its reasons for imposing sentence, we require that “the

sentencing judge [ ] set forth enough to satisfy the appellate court that he has

considered the parties' arguments and has a reasoned basis for exercising his own

legal decisionmaking authority.” United States v. McGarity, 669 F.3d 1218, 1263

(11th Cir. 2012) (quoting Rita v. United States, 551 U.S. 338, 356 (2007))

(alteration adopted).   Mr. Smith seems to contend that the district court was

required to explicitly state each of the § 3553(a) factors. We have not required that

the district court discuss each factor, so long as the district court sets forth a

sufficient explanation for a particular sentence. See McGarity, 669 F.3d at 1263.

The district court met this standard.


                                         3
              Case: 17-13209     Date Filed: 05/16/2018   Page: 4 of 5


      After hearing arguments from Mr. Smith and the government and listening

to Mr. Smith’s allocution, the district court discussed the advisory guideline range

and the § 3553(a) factors. For example, the district court acknowledged the need

to deter criminal conduct, see 18 U.S.C. § 3553(a)(2)(B), by stating that if Mr.

Smith was not punished, it would encourage other inmates to introduce contraband

into prison. Likewise, the district court commented on the safety risks associated

with selling drugs inside prisons, reflecting consideration of both the nature of the

offense and its seriousness. See 18 U.S.C. §§ 3553(a)(1) & (a)(2)(A). It is also

clear that the district court considered Mr. Smith’s personal characteristics—

commenting both on Mr. Smith’s acceptance of responsibility and his attitude at

the proceeding, see 18 U.S.C. § 3553(a)(1)—and the need to avoid unwarranted

sentence disparities, by considering Mr. Smith’s sentence in comparison to those of

his co-defendants, see 18 U.S.C. § 3553(a)(6).        The district court explicitly

weighed these factors and explained that they called for a sentence somewhere in

the middle of the advisory guideline range. And, after completing that discussion,

the district court stated that it had “applied all the [§] 3553(a) factors and

[considered] what would be fair and reasonable in [Mr. Smith’s] case.” Taken

together, this is a sufficient explanation for Mr. Smith’s 107-month sentence. See

McGarity, 669 F.3d at 1263 (“The district court’s acknowledgment that it

considered the defendants’ arguments at sentencing and that it considered the


                                         4
               Case: 17-13209   Date Filed: 05/16/2018   Page: 5 of 5


factors set forth in § 3553(a) alone is sufficient explanation for a particular

sentence.”).

                                        III

      Because Mr. Smith has failed to show that the district court committed

procedural error, we affirm his sentence.

      AFFIRMED.




                                            5